Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office is in response to applicant’s claims 1-20 filed on July 29, 2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG, et al., ("Synthesis of Azoanthraquinone Dye and Its Selective Recognition for Boric Acid," Chinese Journal of Spectroscopy Laboratory, Vol. 28, November 2011, pp.1-16.)
Zhang teaches on page 9, top of page, leftmost formula, compounds for dyeing substrates comprising dyes of an anthraquinone attached to an azo group which is attached to a dihydroxyphenyl group which meets the claim limitations of formula 2, where D1 is an anthraquinoyl group and E1 is an aromatic group substituted with a hydroxyl group on the aromatic ring and has a molecular weight of 344.21 g/mol. It is noted that that since formula 1 is an alternate embodiment it is not required. Claims 2-4 if written in independent form would still only render formula (1) and its substituents optional, therefore these claims are also .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ofaki (JP 2007-025038).
Ofaki teaches compounds for dyeing substrates comprising dyes of formula (5) page 5, wherein A is Cp-1 where R21 and R20 are hydrogen or a substituent such as alkyl (paragraph 0084, 0016; which is applicant’s B-5 with R113 as OH, R112 as H and R111 is alkyl); wherein Z1 is an electron withdrawing group and can be seen from formula (3) to be hydrogen (paragraph 0014-0015; applicant’s C-1, where R1 is hydrogen and a is 1 or 2); wherein R1, R2< R3 and R4 and R5 or R6 are hydrogen, and either R5 or R6 are alkyl (paragraph 0017, applicant’s 
Ofaki does not teach a singular structure containing all the claimed substituents but allows for selection of the claimed substituents to arrive at the claimed compound of applicant’s formula 1 comprising A-1, B-5 and C-1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed substituents to arrive at the claimed dye structure and composition comprising this dye structure as Ofaki teaches dye comprising the same A-1, B-5 and C-1 substituents as applicant’s claims for producing a coloring composition. Selection from a laundry list of components taught to be functionally equivalent is obvious absent a showing of criticality for one substituent over another. Applicant has not demonstrated unexpected results for the claimed dyes, therefore selecting from a similar art recognized structure and similar art recognized substituents to produce a colorant with good dispersion stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761